ELLIOTT, J.
(after stating the facts as above).
The trial court properly discharged the garnishees. The process of garnishment does not change the rights of the parties, further than to transfer to the creditor the right of the defendant to proceed against' the garnishee for the collection of the debt due the principal ■defendant. The attaching creditor can' acquire no greater rights against the garnishee than had the principal debtor, and can occupy *391no better position with respect to the garnishee than could the principal defendant in a suit by him against the garnishee. Grimwood v. Capitol (R. I.) 65 Atl. 304; Allen v. Æna Life Ins. Co., 145 Fed. 881, 76 C. C. A. 265, 7 L. R. A. (N. S.) 958; Myer v. Liverpool, 40 Md. 595; Goodwin v. Claytor, 137 N. C. 224, 49 S. E. 173, 67 L. R. A. 209, 107 Am. St. 479; Shinn, Attach. & Garn. § 487; Drake, Attach. (6th Ed.) § 458. The attaching creditor cannot compel the garnishee to perform his contract with the principal debtor in a manner otherwise than as provided by the contract.
It may be conceded that the garnishees under this contract were indebted to the defendant Towers. But the manner in which such indebtedness was to be discharged in the future was carefully limited and defined for the purpose as expressed therein — “to protect said parties of the second part [the garnishees] from any improper diversion of said funds.” The money was to be paid under conditions which insured its reaching Burt, the person from whom Towers was to have the land conveyed to the respondents. Unless Burt received this money there was no assurance that the garnishees would ever receive-the land for which they were paying. The payment to Towers would have created no liability to respondents on the part of Burt, who was not a party to the contract. In order to avoid the possible misapplication of this money by Towers, the contract protects the garnishees by providing that the money shall be deposited in the First National Bank of Miles City to the credit of Towers, but not subject to withdrawal therefrom by him, except by check payable to Burt. As long as the respondents complied with the terms of the contract Towers could not obtain the money. He could only transfer it from the custody of the bank to Burt. At the time of the service of the garnishment summons the respondent was not in default, and Towers had acquired no right under the contract to receive the money. The payment by the respondent to the appellants would prevent the money from reaching Burt, and thus prejudice the rights of the respondents under the contract, by subjecting them to the risk of being required to pay the money again in order to secure a deed to the land. Towers could only call upon the respondents to pay the instalments as they fell due into the First National Bank of Miles City under clearly defined limitations. He was entitled to the money in no other way and *392for no other purpose, and his creditors merely stand in his shoes and assert his contract rights.
As this disposes of the case, and requires an affirmance of the order of the trial court, it is unnecessary to consider the other questions which have been discussed by counsel.
Order affirmed.